


Exhibit 10.27.3
THE MACERICH COMPANY
STOCK UNIT AWARD AGREEMENT
2003 EQUITY INCENTIVE PLAN
Participant Name:
 
 
Soc. Sec. No.:
 
 
No. Stock Units:
 
(1)
 
 
 
Vesting Schedule:
 
33 1/3% of the Stock Units (as defined below) on each of March __, 20__, March
__, 20__, and March __, 20__.
 
 
 
Award Date:
 
March __, 20__

THIS AGREEMENT is among THE MACERICH COMPANY, a Maryland corporation (the
“Corporation”), THE MACERICH PARTNERSHIP L.P., a Delaware limited partnership
(the “Operating Partnership”), and the employee named above (the “Participant”),
and is delivered under The Macerich Company 2003 Equity Incentive Plan, as it
may be amended from time to time, which includes any applicable programs under
the Plan (the “Plan”).
W I T N E S S E T H
WHEREAS, pursuant to the Plan, the Corporation has granted to the Participant
with reference to services rendered and to be rendered to the Company, effective
as of the Award Date, a stock unit award (the “Stock Unit Award” or “Award”),
upon the terms and conditions set forth herein and in the Plan.
NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:
1.Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.
2.    Grant. Subject to the terms of this Agreement and the Plan, the
Corporation grants to the Participant a Stock Unit Award with respect to an
aggregate number of Stock Units (the “Stock Units”) set forth above. The
consideration for the shares issuable with respect to the Stock Units on the
terms set forth in this Agreement includes services and the rights hereunder in
an amount not less than the minimum lawful consideration under Maryland law.




(1) Subject to adjustment under Section 6.2 of the Plan and the terms of this
Agreement.




--------------------------------------------------------------------------------




3.    Vesting. The Award shall vest and become nonforfeitable (subject to
Section 6.4 of the Plan), with respect to the portion of the total number of
Stock Units comprising the Award (subject to adjustment under Section 6.2 of the
Plan) on the dates specified in the Vesting Schedule above, subject to earlier
termination or acceleration as provided herein or in the Plan.
The vesting of the Stock Units shall at all times be treated as a series of
separate payments (on the respective vesting dates) for purposes of Section 409A
of the Code.
4.    Continuance of Employment Required. Except as otherwise provided in
Sections 8(c) or 9 or pursuant to the Plan, the Vesting Schedule requires
continued service through each applicable vesting date as a condition to the
vesting of the applicable installment and rights and benefits under this
Agreement. Partial service, even if substantial, during any vesting period will
not entitle the Participant to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or service as herein provided in Section 8 below or under the Plan.
5.    Dividend and Voting Rights.
(a)    Limitations on Rights Associated with Units. The Participant shall have
no rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Participant.  No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.
(b)    Dividend Equivalent Rights Distributions. As of any applicable dividend
or distribution payment date, the Participant shall, except as otherwise
provided below in this Section 5(b), receive a payment of cash, shares of Common
Stock or other property, as determined by the Committee, on the dividend payment
date in an amount equal to or, if applicable, of equivalent value as the full
amount of the dividend or distribution then made with respect to each share of
Common Stock (a “Dividend Equivalent Right”) multiplied by the number of Stock
Units in the Participant’s Stock Unit Account as of the applicable dividend
record date. Any cash, shares or other property paid on account of Dividend
Equivalent Rights with respect to this Award shall be fully vested and
nonforfeitable when paid. Dividend Equivalent Rights shall be paid only with
respect to cash dividends and distributions, and dividends in connection with
which holders of shares of Common Stock have the right to elect to receive
cash, shares of Common Stock of equivalent value, or a combination thereof
(dividends referred to in this sentence are referred to as “Cash or Combination
Dividends”). Cash or Combination Dividends do not include any dividend declared
by the Corporation solely in shares of Common Stock or other non-cash property
(a “Stock Dividend”). Regardless of the form in which the applicable dividend or
distribution is paid to holders of Common Stock, the Committee shall have the
authority, in its sole discretion, in connection with each dividend to determine
whether Dividend Equivalent Rights are satisfied through the payment of cash,
the delivery of shares of Common Stock of equivalent value, other property, or
any combination thereof, including without limitation such combination as (i) is
determined on the basis of




--------------------------------------------------------------------------------




elections made by holders of shares of Common Stock (subject to any applicable
limitation on the aggregate amount of cash available to be included in the
dividend or distribution) or (ii) is applicable to those holders of Common Stock
who fail to make a valid election. The Committee shall also have the authority
to determine the measure of equivalent value per share through such valuation
methodologies as it deems reasonable, including without limitation a formula
based on (I) such combination of cash and shares of Common Stock as reflects the
relative percentages of the aggregate dividend or distribution paid by the
Corporation after giving effect to all valid elections received by the
Corporation from holders of Common Stock (subject to any applicable limitation
on the aggregate amount of cash available to be included in the dividend or
distribution) and (II) the value per share of Common Stock used to calculate the
number of shares of Common Stock to be issued on the applicable dividend or
distribution payment date on account of such dividend or distribution to holders
of Common Stock.
6.    Restrictions on Transfer. Prior to the time they vest, neither the Stock
Units comprising the Award nor any other rights of the Participant under this
Agreement or the Plan may be transferred, except as expressly provided in
Sections 1.8 and 4.1 of the Plan. No other exceptions have been authorized by
the Committee.
7.    Timing and Manner of Distribution with Respect to Stock Units. Any Stock
Unit credited to a Participant’s Stock Unit Account will be distributed in
shares of Common Stock as it vests. The Participant or other person entitled
under the Plan to receive the shares shall deliver to the Company any
representations or other documents or assurances required pursuant to
Section 6.4 of the Plan.
8.    Effect of Termination of Employment.
(a)    Forfeiture after Certain Events.  Except as provided in Sections 8(c) and
9 hereof, the Participant’s Stock Units shall be extinguished to the extent such
Stock Units have not become vested upon the date the Participant is no longer
employed by the Company for any reason, whether with or without Cause,
voluntarily or involuntarily.  Whether the Participant is no longer employed by
the Company shall be determined in a manner that is consistent with the
definition of “separation from service” under Section 409A of the Code and the
Treasury Regulations thereunder, based on whether the facts and circumstances
indicate that the Company and the Participant reasonably anticipate that no
further services will be performed after a specified date or that the level of
bona fide services the Participant would perform after such date would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed over the immediately preceding 36 months (or the
full period of service if less than 36 months). If an entity ceases to be a
Subsidiary that is considered to be a single employer or service recipient with
the Corporation (as defined in Treasury Regulations Section 1.409A-1(h)(3)),
such action shall be deemed to be a termination of employment of all employees
of that entity, but the Committee, in its sole and absolute discretion, may make
provision in such circumstances for accelerated vesting of some or all of the
remaining Stock Units held by such employees, effective immediately upon such
event.
(b)    Termination of Stock Units. If any Stock Units are extinguished
hereunder, such unvested, extinguished Stock Units, without payment of any
consideration by



--------------------------------------------------------------------------------




the Company, shall automatically terminate and the related Stock Unit Account
shall be cancelled, without any other action by the Participant, or the
Participant’s Beneficiary or Personal Representative, as the case may be.
(c)    Qualified Termination Upon or Following Change in Control Event.  If the
Participant upon or not later than 12 months following a Change in Control Event
has a Qualified Termination (as defined in Section 7.1(ii) of the Plan) or
terminates his or her employment for Good Reason, then any portion of the Award
that has not previously vested shall thereupon vest, subject to the provisions
of Sections 6.2(a), 6.2(e), 6.4 and 6.5 of the Plan and Sections 11 and 12 of
this Agreement. As used in this Agreement, the term “Good Reason” means a
termination of employment by the Participant for any one or more of the
following reasons, to the extent not remedied by the Company within a reasonable
period of time of not less than 30 days (the “Cure Period”) after receipt by the
Company of written notice from the Participant provided within 90 days of the
initial existence of the condition and specifying in reasonable detail such
condition, without the Participant’s written consent thereto: (1) an adverse and
significant change in the Participant’s authority, duties or responsibilities
with the Company; (2) a change in the Participant’s principal office location to
a location farther away from the Participant’s home which is more than 30 miles
from the Participant’s principal office; (3) the taking of any action by the
Company to eliminate benefit plans in which the Participant participated or was
eligible to participate immediately prior to the Change in Control Event without
providing substitutes therefor, to materially reduce benefits thereunder or to
substantially diminish the aggregate value of the incentive awards or other
fringe benefits; provided that if neither a surviving entity nor its parent
following a Change in Control Event is a publicly-held company, the failure to
provide stock-based benefits shall not be deemed Good Reason if benefits of
comparable value using recognized valuation methodology are substituted
therefor; and provided further that a reduction or elimination in the aggregate
of not more than 10% in aggregate benefits in connection with across the board
reductions or modifications affecting persons similarly situated of comparable
rank in the Company or a combined organization shall not constitute Good Reason;
(4) any one or more reductions in the Participant’s Base Salary that,
individually or in the aggregate, exceed 10% of the Participant’s Base Salary;
or (5) any material breach by the Company of any written employment or
management continuity agreement with the Participant. For purposes of the
definition of “Good Reason,” the term “Base Salary” means the annual base rate
of compensation payable as salary to the Participant by the Company as of the
Participant’s date of termination, before deductions or voluntary deferrals
authorized by the Participant or required by law to be withheld from the
Participant by the Company, and salary excludes all other extra pay such as
overtime, pensions, severance payments, bonuses, stock incentives, living or
other allowances, and other benefits and perquisites. In the event that the
Company fails to remedy a condition constituting Good Reason during the
applicable Cure Period, the Participant’s termination of employment for Good
Reason must occur, if at all, within two years following the occurrence of such
condition in order for such termination as a result of such condition to
constitute a termination for Good Reason.
(c)    [For Participants who will be over age 55 with 10 or more years of
service on or before December 31, 20__, this alternate Section 8(c) will apply
in place of the above Section 8(c).] Change in Control Event. Immediately upon a
Change in Control Event,



--------------------------------------------------------------------------------




any portion of the Award that has not previously vested shall thereupon vest,
subject to the provisions of Sections 6.2(a), 6.2(e), 6.4 and 6.5 of the Plan
and Sections 11 and 12 of this Agreement.
(d)    Delayed Payment. Notwithstanding the foregoing, solely to the extent that
a delay in payment is required in order to avoid the imposition of any tax under
Section 409A of the Code, if a payment obligation under this Agreement arises on
account of the Participant’s “separation from service” (within the meaning of
Section 409A of the Code) while the Participant is a “specified employee” (as
determined for purposes of Section 409A(a)(2)(B) of the Code in good faith by
the compensation committee of the Board), then payment of any amount or benefit
provided under this Agreement that is considered to be non-qualified deferred
compensation for purposes of Section 409A of the Code and that is scheduled to
be paid within six (6) months after such separation from service shall be paid
without interest on the first business day after the date that is six months
following the Participant’s separation from service.
9.    Effect of Total Disability, Death or Retirement. If the Participant incurs
a Total Disability that is also a “disability” as defined in Section 409A of the
Code and Treasury Regulations thereunder or dies, in either case while employed
by the Company, then any portion of his or her Award that has not previously
vested shall thereupon vest, subject to the provisions of Sections 6.4 and 6.5
of the Plan. If the Participant’s employment with the Company terminates as a
result of his or her Retirement, the Committee may, on a case-by-case basis and
in its sole and absolute discretion, provide for partial or complete vesting
immediately upon Retirement of that portion of his or her Award that has not
previously vested. [For Participants who will be over age 55 with 10 or more
years of service on or before December 31, 20__, the following bracketed
provision is to be included in place of the preceding sentence.] [If the
Participant’s employment with the Company terminates as a result of his or her
Retirement on or after attaining age 55 with 10 or more years of service with
the Company, then any portion of his or her Award that has not then vested
(including as a result of Committee action pursuant to the immediately preceding
sentence) shall continue to vest in accordance with the Vesting Schedule above,
subject to the provisions of Sections 6.4 and 6.5 of the Plan, provided that
such continued vesting shall immediately cease and any remaining unvested Stock
Units shall be extinguished in the event that the Participant is employed,
directly or indirectly, by a competitor of the Company, as determined by the
Company in its sole and absolute discretion.]
10.    Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 6.2 of the Plan, the
Committee shall make adjustments as it deems appropriate in the number and kind
of securities or other consideration that may become payable with respect to the
Award; provided, however, that the Committee shall not make any such adjustment
to the Award with respect to any Cash or Combination Dividend, but it shall make
an adjustment to the Award pursuant to Section 6.2 of the Plan with respect to
any Stock Dividend. If any adjustment shall be made under Section 6.2 of the
Plan or a Change in Control Event shall occur and the Stock Unit Award is not
fully vested upon such Event or prior thereto, the amount payable in respect of
the Stock Unit Award may be made payable in the securities or other
consideration (the “Restricted Property”) payable in respect of the Common
Stock.  Such Restricted Property shall become payable at such times and



--------------------------------------------------------------------------------




in such proportion as the Stock Unit Award vests. Notwithstanding the foregoing,
to the extent that the Restricted Property includes any cash, the commitment
hereunder shall become an unsecured promise to pay an amount equal to such cash
(with earnings attributable thereto as if such amount had been invested,
pursuant to policies established by the Committee, in interest bearing, FDIC
insured (subject to applicable insurance limits) deposits of a depository
institution selected by the Committee) at such times and in such proportions as
the Stock Unit Award vests. Notwithstanding the foregoing, the Stock Unit Award
and any Common Stock payable in respect of the Stock Unit Award shall continue
to be subject to such proportionate and equitable adjustments (if any) under
Section 6.2 of the Plan consistent with the effect of such event on stockholders
generally, as the Committee determines to be necessary or appropriate, in the
number, kind and/or character of shares of Common Stock or other securities,
property and/or rights payable in respect of Stock Units and Stock Unit Accounts
credited under the Plan.  All rights of the Participant hereunder are subject to
those adjustments.
11.    Possible Early Termination of Award. As permitted by Section 6.2(b) of
the Plan, and without limiting the authority of the Committee under other
provisions of Section 6.2 of the Plan or Section 8 of this Agreement, the
Committee retains the right to terminate the Award, to the extent it has not
vested, upon a dissolution of the Corporation or a reorganization event or
transaction which the Corporation does not survive (or does not survive as a
public company in respect of its outstanding common stock). This Section 11 is
not intended to prevent future vesting of the Award if it (or a substituted
award) remains outstanding following a Change in Control Event.
12.    Limitations on Acceleration and Reduction in Benefits in Event of Tax
Limitations.
(a)    Reduction in Benefits. Anything in this Agreement to the contrary
notwithstanding, in the event that the receipt of all payments or distributions
by the Corporation or the Company in the nature of compensation to or for the
Participant’s benefit, whether paid or payable pursuant to this Agreement or
otherwise (a “Payment”), would subject the Participant to the excise tax under
Section 4999 of the Code, the accounting firm which audited the Corporation
prior to the corporate transaction which results in the application of such
excise tax, or another nationally known accounting or employee benefits
consulting firm selected by the Corporation prior to such corporate transaction
(the “Accounting Firm”), shall determine whether to reduce any of the Payments
to the Reduced Amount (as defined below). The Payments shall be reduced to the
Reduced Amount only if the Accounting Firm determines that the Participant would
have a greater Net After-Tax Receipt (as defined below) of aggregate Payments if
the Participant’s Payments were reduced to the Reduced Amount. If such a
determination is not made by the Accounting Firm, the Participant shall receive
all Payments to which Participant is entitled to receive.
(b)    Order of Reduction. If the Accounting Firm determines that Aggregate
Payments should be reduced to the Reduced Amount, the Corporation shall promptly
give the Participant notice to that effect and a copy of the detailed
calculation thereof. All determinations made by the Accounting Firm under this
Section 12 shall be made as soon as reasonably



--------------------------------------------------------------------------------




practicable and in no event later than 60 days following the date of termination
of employment or such earlier date as requested by the Corporation and the
Participant. All fees and expenses of the Accounting Firm shall be borne solely
by the Corporation. Any determination by the Accounting Firm shall be binding on
the Corporation, its Subsidiaries and the Participant. For purposes of reducing
the Payments to the Reduced Amount, the Payments shall be reduced in the
following order, in each case, in reverse chronological order beginning with the
Payments that are to be paid or become vested the furthest in time from
consummation of the Change in Control Event: (1) cash payments not subject to
Section 409A of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non‑cash forms of benefits;
provided that all amounts or payments that are not subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any amounts that
are subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c). In the
event the Stock Units under this Agreement are subject to the reduction required
by this Section 12, they shall continue to vest in accordance with and subject
to the other provisions hereof.
(c)    Underpayment or Overpayment. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that amounts will have been
paid or distributed by the Corporation or the Company to or for the benefit of
the Participant pursuant which should not have been so paid or distributed (the
“Overpayment”) or that additional amounts which will have not been paid or
distributed by the Corporation or the Company to or for the benefit of the
Participant could have been so paid or distributed (the “Underpayment”), in each
case, consistent with the calculation of the Reduced Amount hereunder. In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against either the Corporation, the Company or the
Participant which the Accounting Firm believes has a high probability of
success, determines that an Overpayment has been made, the Participant shall pay
any such Overpayment to the Corporation together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no amount shall be payable by the Participant to the Corporation if and to
the extent such payment would not either reduce the amount on which the
Participant is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accounting Firm, based
upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than 60 days following the date on which the Underpayment is
determined) by the Corporation to or for the benefit of the Participant together
with interest at the applicable federal rate provided for in Section 7872(f)(2)
of the Code.
(d)    Reduced Amount and After-Tax Receipt. For purposes hereof, the following
terms have the meanings set forth below: (i) “Reduced Amount” shall mean the
greatest amount of Payments that can be paid that would not result in the
imposition of the excise tax under Section 4999 of the Code if the Accounting
Firm determines to reduce Payments pursuant to this Section 12 and (ii) “Net
After-Tax Receipt” shall mean the present value (as determined in accordance
with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment net of
all taxes imposed on the Participant with respect thereto under Sections 1 and
4999 of the Code and under applicable state and local laws, determined by
applying the highest



--------------------------------------------------------------------------------




marginal rate under Section 1 of the Code and under state and local laws which
applied to the Participant’s taxable income for the immediately preceding
taxable year, or such other rate(s) as the Participant certifies, in the
Participant’s sole discretion, as likely to apply to him in the relevant tax
year(s).
13.    Tax Withholding. Upon payment of Dividend Equivalent Rights and/or the
distribution of shares of Common Stock in respect of a Participant’s Stock Unit
Account, the entity within the Company last employing the Participant shall have
the right at its option to (a) require the Participant (or the Participant’s
Personal Representative or Beneficiary, as the case may be) to pay or provide
for payment in cash of the amount of any taxes which the Company may be required
to withhold with respect to such payment or distribution or (b) deduct from any
amount or property payable to the Participant the amount of any taxes which the
Company may be required to withhold with respect to such payment or
distribution. In any case where a tax is required to be withheld in connection
with the delivery of shares of Common Stock under this Agreement, the Committee
may permit the Participant to elect, pursuant to such rules and subject to such
conditions as the Committee may establish, to have the Company reduce the number
of shares to be delivered by (or otherwise reacquire) the appropriate number of
shares valued at their then Fair Market Value, to satisfy such withholding
obligation.
14.    Notices. Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Corporation at its principal office located
at 401 Wilshire Boulevard, Suite 700, Santa Monica, California 90401, to the
attention of the Corporate Secretary and to the Participant at the address given
beneath the Participant’s signature hereto, or at such other address as either
party may hereafter designate in writing to the other.
15.    Plan. The Award and all rights of the Participant with respect thereto
are subject to, and the Participant agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, incorporated herein by reference, to
the extent such provisions are applicable to Awards granted to Eligible Persons.
The Participant acknowledges receipt of a copy of the Plan which is made a part
hereof by this reference, and agrees to be bound by the terms thereof. Unless
otherwise expressly provided in other Sections of this Agreement, provisions of
the Plan that confer discretionary authority on the Committee do not (and shall
not be deemed to) create any rights in the Participant unless such rights are
otherwise in the sole discretion of the Committee specifically so conferred by
appropriate action of the Committee under the Plan after the date hereof.
16.    No Service Commitment by Company. Nothing contained in this Agreement or
the Plan constitutes an employment or service commitment by the Company, affects
the Participant’s status as an employee at will who is subject to termination
without Cause, confers upon the Participant any right to remain employed by the
Company, interferes in any way with the right of the Company at any time to
terminate such employment, or affects the right of the Company to increase or
decrease the Participant’s other compensation or benefits. Nothing in this
Section, however, is intended to adversely affect any independent contractual
right of the Participant without his or her consent thereto. Employment for any
period of time (including a substantial period of time) after the Award Date
will not entitle the Participant to any



--------------------------------------------------------------------------------




proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment as provided in Sections 3 or 8
above if the express conditions to vesting set forth in such Sections have not
been satisfied.
17.    Limitation on Participant’s Rights. Participation in this Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Company (or applicable Subsidiary)
with respect to amounts credited and benefits payable in cash, if any, on Stock
Unit Account(s), and rights no greater than the right to receive the Common
Stock (or equivalent value) as a general unsecured creditor with respect to
Stock Units, as and when payable thereunder.

